Tabbell, J,
Walker, as executor of deceased, brought suit against Jones . upon two sealed notes, the following' being copies:
“ Twelve months after, date we, or either of us, promise to pay J. M. Walker, executor of B. K. Plack, deceased, or order, the sum of one hundred and one dollars, for value received, the 1st day of November, 1860. Witness our hands and seal,
(Signed) '• " "" D. 0. Jones, [seal],
.... •. “Jno. L. Jones, .[seal].”
“$46 75. ' December 4th, 1860.
“Twelve months after daté,.we-or either of us, promise to pay to the-order of J. M. Walker, executor of Rufus K. Plack,_ deceased, forty-six dollars and seventy-five cents for value received. ■
(Signed) D. O. Jones, [seal].
: “ J*no.‘L. Jones, [seal].”
The defendant, John L. Jones,' appeared in person, and pleaded a general denial to the declaration. The suit was commenced in May, and was tried in October, 1867, at the Madison county circuit court, before the judge and a jury.
The record recites that a jury of good and lawful men were empannelled and sworn to try the issue joind, and that the jury upon their oaths, returned a verdict for the plaintiff *626for the sum of one hundred and fifty-two dollars and ninety-one cents, upon which judgment was entered with costs.
There were- no exceptions- upon, either side for any cause,, nor was there a motion for a new trial. Neither does it appear that there- was any application to correct or amend the verdict for error in calculation. Counsel for the respective- parties have filed written arguments and briefs, hut no-evidence given upon the trial is furnished us- hy hill of exceptions or otherwise. Indeed, the papers contain no bill of exceptions. The case is brought here by the plaintiff is the suit, who assigns for error:
1st. That the verdict is contrary to the evidence, the principal and interest on the two notes sued on, amounting-to-about fifty dollars .more than the amount assessed by the jury.
2d!. The court.erred in rendering judgment upon, the verdict, because the verdict was contrary to the evidence.
Not even a protest to the verdict and judgment appears to have been presented. The petition for a writ of error was; filed in 1860.
With this reference to what the record before us does not contain, counsel will hardly expect this court to interfere with the -verdict, which must be presumed to have been correct. There was an issue and trial. Neither objection, exception, motion for new trial, application to amend, or testimony, appears in the record or papers before us. The presumptions are with the verdict, and not against it. There might have been a partial failure of consideration.
We are compelled to affirm the judgment, which is accordingly done]1